DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 12/20/2021.
Claims 1, 10 and 19 have been amended.
Claim 21 has been added.
Claims 1-2, 5-11, 14-19 and 21 are pending.

Response to Arguments
Applicant's arguments filed 12/20/2021, regarding the rejection of the pending claims under 35 U.S.C. §103 have been fully considered. 
Applicant argues that Jennings cannot possibly cure the deficiencies of Estrada, Ramaswamy, and Garvey for at least three reasons. First, the application manager of Jennings is not a cloud-based software as a service (SaaS) provider, and the database manager of Jennings is not an edge device located at an edge of a local network, as presently claimed….Second, the database manager of Jennings does not receive feedback from the application manager indicating that an , Jennings in combination with Estrada, Ramaswamy, and Garvey do not provide any reasonable indication that the claimed operations of 1) making a determination that one or more metrics are anomalous and 2) sending an indication of the determination that one or more metrics are anomalous to a SaaS provider, are performed after an edge device receives the aforementioned feedback from the SaaS provider, as presently claimed….In light of these shortcomings, Estrada, Ramaswamy, Garvey, and Jennings fail to disclose and would not have rendered obvious: “receiving, by the edge device, feedback from the SaaS provider indicating that an application served by the SaaS provider is experiencing degraded application performance,” and “after receiving the feedback from the SaaS provider, making, by the edge device, a determination that one or more of the plurality of metrics is anomalous,” as recited in claim 1, and similarly recited in claims 10 and 19 (as amended)”. (Applicant Remarks/Arguments, pages 9-11)
However, Examiner no longer relying on Jennings, instead, added Ogata to teach the amended limitations, see the rejection, infra.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0187570 (Estrada et al.) in view of US 2016/0261481 (Ogata et al.) further in view of US 2021/0126860 (Ramaswamy et al.) and US 2020/0267057 (Garvey et al.).

Regarding Claim 1,  Estrada teaches a method comprising: providing, by an edge device (e.g., networking device 103 in fig. 1) located at an edge of a local network, connectivity between the local network and a cloud-based server  via one or more interfaces ([Fig. 1, ⁋ 0021] Networking device 103 may communicate with source devices 101 and provide communication services between source devices 101 and other devices (e.g., server 115) operating within core network 120. …networking device 103 may include telemetry adaptation of the present disclosure. Networking device 103 may include a connection interface to establish and maintain a connection 125 to source devices 101 and another connection interface to establish and maintain a connection 130 to core network 120, including server 115. [⁋ 0022] The networking device 103 may be a wired or wireless access point, a router, switch, hub, gateway, and/or any other like network device that allows source devices 101 to connect to core network 120 and may be referred to as an "edge device," in reference to being located at an "edge" of core network 120. [Fig. 5, ⁋ 0051] Source devices 101 provide environment and/or system data 505 (e.g., metrics or measurements) to networking device 103 according to a telemetry policy);
obtaining, by the edge device, telemetry data associated with the edge device for a	plurality of metrics ([⁋ 0025], FIG. 2 is a block diagram of a telemetry adaptation apparatus or system 200 that may be included in or associated with networking device 103 at an edge of core network 120, …Telemetry adaptation system 200 may include a data collector agent module 205 (to be ;
making, by the edge device, a determination that one or more of the plurality of metrics is anomalous ([Fig. 2, ⁋ 0026] Telemetry adaptation system 200 may also include an anomaly detection module 210 (to be operated by one or more processors of networking device 103) that may receive measurement data from data collector agent module 205 to detect an anomaly in the measurement data. Anomaly detection module 210 may operate as a local filter to identify measurement data outliers and to act in response to them. Data outliers may be considered to be data values that are outside threshold or guideline values, for example, and may vary in different applications, for different data types, in different circumstances, etc. [Fig. 3, ⁋ 0034] At operation 315, an anomaly in the measurement data may be detected at the networking device [Fig. 5, ⁋ 0051], anomaly detection module 210 may perform anomaly detection 510 over groupings or windows of the data 505), and
sending, by the edge device and based on the determination, an indication of the determination to the Server [e.g., SaaS provider] ([⁋ 0026], Upon detection , wherein the Server uses the indication to determine a root cause of an application experiencing degraded application performance [⁋ 0039] At operation 340, measurement data may be analyzed by the server. [⁋ 0043] FIG. 4 is a flowchart illustrating an example a process 400 of telemetry adaptation …as being performed by and server 115. [⁋ 0044] At operation 405, the server receives measurement data from source devices via a networking device. [⁋ 0045] At operation 410, the networking device detects an anomaly in the measurement data. 
While, as aforementioned, Estrada teaches making, by the edge device, a determination that one or more of the plurality of metrics is anomalous [⁋ 0026] and sending, by the edge device and based on the determination, an indication of the determination to the server [⁋⁋ 0026, 0028], however, Estrada does not explicitly teach, but Ogata teaches receiving, by the edge device, feedback from the SaaS provider indicating that an application served by the SaaS provider is experiencing degraded application performance; after receiving the feedback from the SaaS provider, improves the granularity of data to be collected from the sensor (emphasis added) ([⁋ 0032] …if the central facilities server [i.e., SAAS provider] detects a failure (abnormality) or a sign of failure (abnormality) …the central facilities server sends a command to improve the granularity of sensor data to be collected, to the gateway [i.e. the edge 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada in order to provide data in response to receiving feedback from central facilities server [e.g., SaaS provider] an indication of abnormality as taught by Ogata, because it would have facilitates collecting data from a sensor on the basis of collection rules and improves the granularity of data to be collected from the sensor.
While, as aforementioned, Estrada teaches connectivity between edge device and core network, however, Estrada in view of Ogata do not explicitly teach, but Ramaswamy teaches connectivity comprising one or more tunnels between an edge node of the local network and a gateway deployed in the third-party clouds ([⁋⁋ 0002-0003], teach a software-defined (SD) wide-area networks (WANs) for enterprises…use external third-party private or public cloud datacenters (clouds) to define different virtual WANs for different enterprises. …have edge forwarding elements (called edge devices) at edge nodes of an enterprise that connect with one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada and Ogata with 
Estrada in view of Ogata and Ramaswamy do not explicitly teach, however, Garvey teaches the server is a cloud-based server  software as a service (SaaS) provider ([⁋ 0053], One or more of anomaly management services may be integrated into a network service, such as a software-as-a-service ( SaaS), web service, a microservice, or any other cloud service. [see also ⁋ 0151]) and determine a root cause of an application served by the SaaS provider experiencing degraded application performance ([⁋ 0057], Correlation analytic is configured to identify similarities in anomalous time series…which may facilitate understanding of overall application behavior and isolate the root cause of performance degradation in an application. [⁋ 0091], …calculating the relative severity of the anomalies. A relative severity of an anomaly may be computed as a function of the baseline and the variation of the un-anomalous samples in the same time series. …when the anomalous sample is above the baseline, then the severity is positive, and when the anomalous sample is below the baseline, then the severity is negative. Thus, the relative severity may encode direction, which may be useful for diagnosing the root cause of performance degradation in an application).


Regarding Claim 5, Estrada in view of Ogata and Ramaswamy do not explicitly teach, however, Garvey teaches the method as in claim 1, wherein making the determination that one or more of the plurality of metrics is anomalous comprises: using a machine learning model to compute anomaly scores for the plurality of metrics ([⁋ 0055], anomaly detector identifies anomalies by training and evaluating a baseline model through machine-learning processes. [⁋ 0067] system provides real-time monitoring and score-based summarization for anomalous behavior exhibited by targets. The techniques for summarizing anomalies may be integrated or otherwise used in conjunction with a variety of anomaly detection systems, such as statistical anomaly detectors and machine-learning models).


Regarding Claim 6, Estrada in view of Ogata and Ramaswamy do not explicitly teach, however, Garvey teaches the method as in claim 1, wherein making the determination that one or more of the plurality of metrics is anomalous comprises: using change point detection on the plurality of metrics, to detect a change in the one or more metrics ([⁋ 0074], a sample value may be classified as anomalous if is different from an expected value or falls outside of a range of expected values. [⁋ 0078], an anomaly time series identifies which data points have been classified as anomalous [⁋ 0139], FIG. 9B illustrates example anomalous time series 910 for page response times. …time series 910 follows expected patterns until a sudden shift [e.g., detect a change] triggers the sample metric values to significantly surpass upper bound 912).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada, Ogata and 

Regarding Claim 7, Estrada teaches the method as in claim 1, wherein making the determination that one or more of the plurality of metrics is anomalous comprises: comparing each of the metrics to one or more predefined thresholds ([⁋ 0026] Telemetry adaptation system include an anomaly detection module 210 (to be operated by one or more processors of networking device 103) that may receive measurement data from data collector agent module 205 to detect an anomaly in the measurement data. Anomaly detection module 210 operate as a local filter to identify measurement data outliers and to act in response to them. Data outliers may be considered to be data values that are outside threshold or guideline values. The threshold or guideline values may be preset or may be determined relative to other data values in any manner and may include fixed values and/or statistical, proportional, probabilistic variations, etc.).

Regarding Claim 8, although, Estrada teaches Data collector agent module receive measurement data from the source devices according to a telemetry policy,  the method as in claim 1, wherein the plurality of metrics comprises one or more of: a resource utilization of the edge device, state information for the one or more interfaces of the edge device, or probing results of the edge device probing one or more paths to the SaaS provider ([⁋ 0079], an anomaly summary provides analytic information about a group of disparate anomaly time series. Example summary information may include, but is not limited to: [⁋ 0080] Metric identifiers (e.g., active sessions, CPU performance, etc.) that specify which members of the group are being summarized and have been detected as exhibiting anomalous behavior; [⁋ 0081] Resource identifiers (e.g., hostnames, IP addresses, media access control addresses, server names, hardware identifiers) that specify which resources have been detected as exhibiting anomalous behavior; [⁋ 0082] Group statistics identifying anomaly occurrence rates and/or other anomaly statistics across groups of resources and/or resource metrics. [⁋ 0087], a summarizer is configured to group anomalies along a set of one or more application dimensions. Example application dimensions may include, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada, Ogata and Ramasawamy in order to obtain a resource utilization metrics by the edge network device  as taught by Garvey,  because it would have enabled the system to determine performance of  the resource to identify anomalous behavior.

Regarding Claim 9, Estrada in view of Ogata and Ramaswamy do not explicitly teach, however, Garvey teaches the method as in claim 1, further comprising: computing the indication as an aggregated, global health score based on the one or more metrics ([⁋ 0036], anomalies may be aggregated and summarized by entity type, metric type, target host, and/or any other attribute or combination of attributes. [⁋ 0051], Data collector includes logic for aggregating sample data captured by agents into a set of one or more time series signals or data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada, Ogata and Ramaswamy in order to aggregate data to get an overall view of the health of an application as taught by Garvey,  because it would have enabled the system to determine root cause of performance degradation of an application accurately.

Regarding Claim 10, Estrada teaches an apparatus, comprising: one or more network interfaces ([Fig. 2. ⁋ 0021], Networking device 103 may include a connection interface to establish and maintain a connection 125 to source devices 101 and another connection interface to establish and maintain a connection 130 to core network 120, including server 115); a processor coupled to the one or more network interfaces and configured to execute one or more processes; and a memory configured to store a process executable by the processor ([⁋ 0013], an electronic circuit, a processor (shared, dedicated, or group) or memory (shared, dedicated, or group) that execute one or more software or firmware programs, a 
The rest of the limitations of Claim 10 are rejected under the same rationale as claim 1.

Claims 14-18 are  rejected under the same rationale as claims 5-9.

Regarding Claim 19, Estrada teaches a tangible, non-transitory, computer-readable medium storing program instructions that cause an edge device located at an edge of a local network to execute a process (⁋ 0015).
The rest of the limitations of Claim 19 are rejected under the same rationale as claim 1.

Regarding Claim 21, Estrada in view of Ramaswamy and Garvey do not explicitly teaches, however Ogata teaches the method as in claim 1, wherein the feedback from the SaaS provider comprises an indicator of a degree of the degraded application performance ([⁋ 0009] In order to control the data collection method when values indicating the degree of load on the machine equipment as a subject of diagnosis, the degree of fatigue and the degree of abnormality change greatly, it is necessary to change programs in the machine equipment and collection parameters in the sensors according to the respective degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada, Ramaswamy and Garvey in order to indication a degree of abnormality as taught by Ogata, because it would have enabled the edge device to change the data collection rule to improves the granularity of data to be collected from the sensor. [see, Ogata ⁋0032]

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada in view of Ogata, Ramaswamy and Garvey, further in view of Fotheringham et al. (US 2020/0245210, hereafter “Fotheringham”).

Regarding Claim 2, Estrada in view of Ogata, Ramaswamy and Garvey do not explicitly teaches, however Fotheringham teaches the method as in claim 1, wherein the edge device comprises a software-defined wide area network (SD-WAN) router ([⁋ 0071], the edge router of the edge appliance uses a software-defined WAN router (SD-WAN) to make routing decisions to determine which path to route user data to a public data network (e.g., Internet)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the references with  Fotheringham in order to incorporate a software-defined WAN router (SD-WAN) router as taught by Fotheringham,  because it would be an advantageous addition to implement a Software-defined Wide Area Network (SD-WAN) router that allows enterprises to leverage any combination of transport services.

Claim 11 is rejected under the same rationale as claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 
/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448                                                                                                                                                                                              
/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448